Labrecque, J. A. D.
(dissenting). I find myself unable to concur in the result reached by my brothers.
Although there was no crossclaim against the Longs for contribution, their liability to plaintiffs was fixed by ihe judgment. While plaintiffs could receive but one satisfaction of the debt owing them, they were entitled to pursue their legal remedies against one or all of defendants until payment in full was received. In general, whatever monies were received were to be credited pro tanto upon the judgment until it was fully discharged. They were under no obligation to seek payment from the Longs. In doing so they received $150, which reduced Stout’s liability accordingly.
The majority holds that the warrant for satisfaction delivered to the Longs is to be treated in the same fashion as a pre-judgment general release, and hence effects a pro rata reduction in the judgment so that there is no longer any balance due thereon. But the unquestioned intention of plaintiffs was not to satisfy the judgment but to acquit the Longs from further payment thereon. We should not negate that intention unless we must. Cf. Theobald v. Angelos, 44 N. J. 228, 233 (1965). This is especially so in the absence of any testimony from the Longs indicating a contrary intention on their part.
The law favors settlement of claims regardless of whether or not they are reduced to judgment. The reasons which are said to call for application of the pro rata rule with reference to settlements do not necessarily apply in the case of judgments. In the case of a judgment the amount of liability has been fixed and the plaintiff, in determining whether to accept less than the full amount, needs consider only the possibility of collection from defendant. To hold that the liability of a defendant who has paid his pro rata share of a judgment is automatically discharged by acceptance of less than a pro rata share from a codefendant will inevitably discourage settlements and keep much litigation alive which would other' wise be terminated.
*400The right to contribution under the Joint Tortfeasors Contribution Law is inchoate, but becomes consummate and enforceable when one of the joint tortfeasors pays more than his pro rata share of the judgment. Tomkovich v. Public Service Coord. Transp., 61 N. J. Super. 270 (App. Div. 1960), certification denied 33 N. J. 116 (1960). A plaintiff may not, by releasing a defendant from further payment on account of a judgment, preclude a codefendant from exercising his right to contribution for payments in excess of his pro rata share which have already been made. A defendant making such a settlement is chargeable with knowledge that his liability to his codefendant continues. The terms of settlement are within his control. Where he is desirous of avoiding liability to his joint tortfeasor for future, payments by the latter, he has but to require that the warrant for satisfaction which he accepts be in a form which accomplishes that result. Here, since Stout had already paid more than his share, the Longs could have insisted upon a full and unconditional warrant. Then—and only then—would plaintiffs have been required to decide whether to settle on the Longs’ terms or retain their rights against Stout.
Further, in a case involving acceptance by a plaintiff of a small amount from an impecunious defendant, his codefendant loses nothing in the absence of proof that a greater sum could have been recovered. Here, although $5,000 was paid on account of plaintiffs’ $8,000 judgment in 1955, neither Stout nor his insurance carrier appears to have attempted to enforce contribution from the Longs. It would be foreign to the purpose of the Joint Tortfeasors Contribution Law to penalize plaintiffs here for a misstep which, as far as the record reveals, has deprived Stout of nothing. Cf. Judson v. Peoples Bank & Trust Co., 25 N. J. 17 (1957).
I would hold that Stout is entitled to a pro tanto credit on the judgment for the amount received by plaintiffs from the Longs.